Citation Nr: 0423477	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  04-474A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to September 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied reopening the veteran's claims 
for service connection for a skin disability and an acquired 
psychiatric disability on the basis of new and material 
evidence.  The veteran filed a notice of disagreement in 
November 1998.  In response, the RO issued a statement of the 
case in April 2000 and received the veteran's substantive 
appeal in May 2000.  

In September 2003, the Board remanded the matters to the RO 
for further development.  Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  In December 2003, 
the Huntington, West Virginia RO issued a supplemental 
statement of the case that continued the denial of the 
veteran's claims.  As such, they have been returned to the 
Board for further appellate consideration.  

The Board's decision on the issues of whether new and 
material evidence has been received to reopen the previously 
denied claims for service connection for a skin condition and 
an acquired psychiatric disorder is set forth below.  The 
issue of service connection for an acquired psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Additionally, the Board points out that the veteran has 
raised the issue of service connection for a skin disability 
on a secondary basis under 38 C.F.R. § 3.310(a).  This new 
claim has yet to be considered by the RO and is not 
inextricably intertwined with any issue currently on appeal.  
Accordingly, it is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  In a September 1984 decision, the RO denied service 
connection for a nervous condition.  Although, the veteran 
was notified of his appellate rights in September 1984, he 
did not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the September 1984 decision was not previously considered, is 
not cumulative or duplicative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for an acquired psychiatric 
disability.  

3.  In a September 1984 decision, the RO denied service 
connection for a skin condition.  Although, the veteran was 
notified of his appellate rights in September 1984, he did 
not initiate an appeal.  

4.  Additional evidence associated with the claims file since 
the September 1984 decision was not previously considered, is 
not cumulative or duplicative, but is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a skin condition.  


CONCLUSIONS OF LAW

1.  The September 1984 RO decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2003).  

2.  The requirements to reopen the claim for service 
connection for an acquired psychiatric disability have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  

3.  The September 1984 RO decision that denied service 
connection for a skin condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2003).  

4.  The requirements to reopen the claim for service 
connection for a skin condition have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the April 1998 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in April 2000 that notified him of the issues 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in April 1998 
denied reopening the claims for service connection for an 
acquired psychiatric disorder and a skin condition.  Only 
after that rating action was promulgated did the AOJ, in 
October 2001, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims. 

While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim in 
April 1998, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised that the information and 
evidence needed to substantiate his claims for service 
connection for an acquired psychiatric disorder and a skin 
condition.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  The veteran did not immediately respond to 
the letter.  In April 2002, his appointed service 
representative identified outstanding VA outpatient 
treatment.  Those records were obtained by the RO.  In a 
January 2003 letter, the Board requested that the veteran 
identify or submit evidence pertinent to his claims.  In 
January 2003, the veteran responded by identifying VA 
treatment and private treatment of a skin condition by the 
Bellevue Hospital.  In March 2003, the Board requested the VA 
and private records.  The VA outpatient treatment records 
were received.  An April 2003 response from the Bellevue 
Hospital indicated that any records for the veteran had been 
destroyed several decades ago.  Following receipt of the 
additional evidence, in December 2003, the RO issued a 
supplemental statement of the case that continued the denial 
of the veteran's claims.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claims, is familiar 
with the law and regulations pertaining to his claim, has 
been given an opportunity to identify and submit additional 
evidence in support of his claims and was afforded later 
review and consideration of his claims by the RO subsequent 
to the April 1998 rating decision.  Thus, the Board concludes 
that the defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning blind adherence in the face 
of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the October 
2001 VA letter and the January 2003 Board letter on file 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent VA medical records were obtained by the 
RO.  38 U.S.C.A. § 5103A.  Attempts to obtain records of 
treatment for a skin condition from the Bellevue Hospital 
were unsuccessful, those records, if any, having been 
destroyed many years ago.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Background and Analysis

By a September 1984 decision, the RO denied a claim for 
service connection for a skin disorder and a nervous 
condition.  Service connection was granted for bronchitis.  
The veteran was notified of the rating decision and of his 
procedural and appellate rights.  However, he did not 
initiate an appeal.  As such, the decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the April 1998 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the RO at the time of the September 1984 RO 
decision included service medical records and a July 1984 
Report of VA Examination.  The veteran's service medical 
records reflected that he was seen in July 1962.  The 
treatment note indicates, "Nerves - would like 
prescription."  The note further indicated that the veteran 
was up for a 39-16 discharge and felt that his supervisor was 
"riding him".  He was prescribed medication for his 
condition.  During an August 1962 separation examination, 
there were no complaints or findings of a psychiatric 
disorder or skin condition.  The examiner noted that the 
veteran was being discharged for his failure to progress in 
his AFSC and his failure to repair.  The examiner further 
noted that there were no mental or physical defects 
warranting separation under AFM 35-4.  

During the September 1984 VA examination, the veteran 
reported that he had a nervous condition since service that 
also caused his skin to break out in a rash.  He denied any 
history of a nervous condition prior to service.  He reported 
that he had difficulty adjusting to military life and had 
frequent conflicts with his superiors.  Following a physical 
and mental status examination, the veteran was diagnosed with 
chronic anxiety, depressive reaction and psychophysiological 
skin reaction, manifested by psoriasis.  

In September 1984, the RO granted service connection for 
bronchitis, but denied service connection for psoriasis, 
chronic anxiety and depressive reaction, finding that there 
were no complaint or treatment of such condition in service 
and finding that the current conditions were not due to or 
aggravated by service.  

Evidence submitted since the September 1984 RO decision 
includes VA and private outpatient treatment records, a 
January 1998 VA examination report, and Social Security 
disability determination records.  

During a January 1998 VA examination, the veteran reported a 
history of anxiety during service.  He currently complained 
of depressed mood, irritability, and intermittent suicidal 
ideation.  He reported ongoing anxiety, but attributed much 
of his anxiety and depression to financial stress.  He noted 
a history of alcohol abuse since 1977.  Following a mental 
status examination, he was diagnosed with alcohol abuse, 
dysthymic disorder and major depression in partial remission.  
No opinion was offered as to the etiology of the disorders.  

During a January 1998 VA examination for skin diseases, the 
veteran reported a history of itchy, red patches on his lower 
leg since 1961 or 1962, worsened by post-service exposure to 
chemicals.  He reported some improvement since he stopped 
working in 1994.  Upon physical examination, there was 
nonspecific, recurrent pruritic dermatitis and tinea pedis 
with maceration and secondary exzematization of the lower 
legs and toes.  

During VA outpatient treatment from 1996 to December 1998, 
the veteran reported a history of a nervous condition 
incurred in service in 1962.  In November 1996, he had a rash 
on both legs that came on with nervousness.  Records show 
treatment for anxiety, depression and psoriasis by history.  

Records from the Social Security Administration include a May 
1998 finding that the veteran suffered from a disability 
characterized as generalized anxiety disorder with related 
personality disorder qualities.  The veteran history of 
alcohol abuse was not found to be a contributing factor 
material to the determination of his disability.  Records 
associated with the Social Security Administration decision 
include a January 1997 neuropsychiatric examination by R.R, 
M.D. and a May 1997 mental status and intellectual 
functioning examination by P.S., Ph.D.  

During the neuropsychiatric examination, the veteran reported 
a history of difficulty while in the military.  He alleged 
that he was tricked into being discharged and believed he was 
discharged due to his asthma and skin condition.  Following a 
mental status examination, he was diagnosed with a 
personality disorder as defined by the Social Security 
Administration.  The examiner noted however, that the 
veteran's behavior contained elements of affective disorder 
and anxiety related disorders.  

During the mental status and intellectual functioning 
examination, the veteran reported that since 1962 he was 
having serious nerve conditions.  He stated that he was 
nervous all of the time and had difficulty swallowing when he 
was nervous.  He stated that he had a skin condition and 
showed the examiner a small wart on his finger.  
Additionally, he reported very poor concentration and 
significant sleep disturbances.  He repeated his contention 
that he was forced out of the military due to asthma, but 
also noted that it could be due to being involved a car 
accident while under the influence of alcohol.  Upon mental 
status examination, the veteran was noted to be very anxious 
and tense.  His abstract thinking was quite impaired.  His 
immediate retention of material was poor.  He was diagnosed 
with generalized anxiety disorder, with an Axis II diagnosis 
of schizotypal personality disorder.  No opinion was offered 
with respect to the etiology of the condition.  

VA outpatient treatment records in 2002 and 2003 show 
treatment for psoriasis of the lower extremities and 
depression with occasional suicidal ideation.  

Upon review of the evidence of record, and presuming the 
credibility of the evidence, the Board finds that new and 
material evidence has been received for the claim for service 
connection for an acquired psychiatric disability.  In this 
respect, the evidence shows current treatment a psychiatric 
disorder, variously characterized as depression and anxiety.  
The evidence includes references that the conditions were 
first incurred in service.  The evidence is "new" in the 
sense that it was not of record at the time of the RO's 
September 1984 decision.  Moreover, the evidence is 
"material" for the purposes of reopening the finally denied 
claim, as it tends to corroborate the veteran's claim that 
such conditions were incurred in service.  

While the competent medical evidence may be based on a 
history as provided by the veteran and while such does not 
include a definitive opinion with respect to the etiology of 
the claimed condition, the Board notes that the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  As such, and as new and material 
evidence has been submitted, the criteria for reopening the 
claim for service connection for an acquired psychiatric 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

With respect to the claim to reopen service connection for a 
skin condition, the Board notes that the initial claim for 
service connection was denied in 1984 on the bases that the 
veteran's service medical records did not show evidence of a 
chronic skin condition and on the fact that no evidence 
showed a relationship between a current skin condition and 
his military service.  The evidence submitted since the 1984 
decision shows that the veteran receives occasional treatment 
for psoriasis.  Such evidence is "new" in the sense that it 
was not of record at the time of the 1984 decision.  However, 
such evidence is not "material" as it is not so significant 
to decide the merits of the claim.  In this respect, the 
evidence does not show that a skin condition was incurred 
during service or one year following service.  Additionally, 
the evidence does not include any linking evidence that would 
indicate that current psoriasis is due to an injury or 
incident of service.  As such, as new and material evidence 
has not been received to reopen service connection for a skin 
condition, the requirements to reopen the claim have not been 
met.  


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for an acquired 
psychiatric disability, the appeal is granted to this extent 
only.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a skin 
condition is denied.  


REMAND

In light of the Board's decision above that the claim of 
service connection for an acquired psychiatric disability is 
reopened, the claim must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected insofar as he is provided adequate notice and 
opportunity to present argument and evidence on the 
underlying question of service connection, a remand of the 
case to the RO is indicated.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board also finds that additional development of this 
claim is warranted.  The VCAA and implementing regulations 
provide that VA examinations should be ordered to address 
matters that require medical knowledge, to include the 
question of nexus, if needed to resolve the issue on appeal.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
In this regard, there is no competent evidence of record 
addressing the underlying issue of whether it at least as 
likely as not that the veteran current psychiatric disorder 
is related to service.  Hence, further examination of the 
veteran is warranted.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.

Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that he provide 
information, and, if, necessary, 
authorization to enable it to obtain any 
outstanding medical evidence pertinent to 
the issue on appeal.  The RO should 
request that the veteran submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran or his 
representative responds, and all 
records/responses obtained from each 
contacted entity have been associated 
with the claims file (or a reasonable 
time period for the veteran's response 
has expired), the RO should arrange for 
the veteran to undergo VA psychiatric 
examination with the appropriate 
specialist(s).  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

In regard to any currently diagnosed 
psychiatric disorder, the examiner(s) 
should offer an opinion as to whether any 
such disability is at least as likely as 
not (i.e. at least a 50 percent 
probability) due to service.  In offering 
the opinion, the examiner is requested to 
discuss the relationship, if any, between 
a current psychiatric disorder and a skin 
condition, variously characterized as 
psoriasis of the lower extremities.  

4.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  To help 
avoid future remand, the RO should ensure 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for an acquired 
psychiatric disability, in light of all 
pertinent evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran a Supplemental Statement Of 
the Case and afford him an opportunity 
for written or other response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



